Centerline Holding Company 625 Madison Avenue New York, New York 10022 January 7, 2008 VIA EDGAR U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: Centerline Holding Company Form 10-K for the Fiscal Year ended December 31, 2006 Form 10-Q for the Quarterly Periods ended March 31, 2007, June 30, 2007, and September 30, 2007 File No. 1-13237 Ladies and Gentlemen: In connection with responding to a comment from the Staff of the Division of Corporation Finance regarding the above-referenced filing, Centerline Holding Company hereby acknowledges that: ● it is responsible for the adequacy and accuracy of the disclosure in the filings; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and ● it may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please direct any questions with respect to the foregoing to Mark Schonberger of Paul, Hastings, Janofsky & Walker LLP at (212) 318-6859. Sincerely, /s/ Robert L. Levy Robert L. Levy Chief Financial Officer cc:Mark Schonberger, Esq.
